Citation Nr: 0410811	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
a right acromioclavicular separation, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran has active service from March 1984 through March 1987.

This case comes to the Board of Veterans' Appeals (Board) from a 
July 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, N.C.  In that decision, the 
RO confirmed and continued a 20 percent rating for postoperative 
residuals of a right acromioclavicular (AC) separation.


FINDING OF FACT

The postoperative residuals of the right shoulder disability 
primarily consist of painful motion; the veteran also experiences 
premature fatigue and weakness in this shoulder; but abduction and 
elevation of this shoulder are still to at least 90 degrees, even 
with these symptoms.


CONCLUSION OF LAW

The criteria have not been met for a rating higher than 20 percent 
for the postoperative residuals of the right shoulder disability.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5201, 5203. (2003)



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), which eliminated the 
requirement of submitting a well-grounded claim and provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of March 2002, which was prior to the RO's decision in July 
2002.  So this was in accordance with the holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

In this case, although the March 2002 VCAA notice letter that was 
provided to the appellant does not contain the precise language 
specified by the Pelegrini Court in its description of the "fourth 
element" of the VCAA notification requirement, the Board finds 
that the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, not 
binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).   

With respect to the VCAA letter of March 2002, the veteran was 
requested to respond preferably within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond to a 
VCAA notice within 30 days (akin to the 60-day response time 
mentioned here), and the Federal Circuit Court held this was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period provided 
in 38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  
The new law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs).  The RO also requested and obtained a VA 
examination in June 2002 to assess the current severity of his 
right shoulder disability.  And after issuing its July 2002 rating 
decision, but before issuing its April 2003 Statement of the Case 
(SOC), the RO obtained private medical records from Carolina 
Sports Medicine and Cape Fear Hospital relating to an injury to 
the nonservice-connected left shoulder.  This evidence was 
considered in the RO's SOC.  The veteran did not request a 
hearing.

In sum, the record indicates the facts pertinent to this claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations.  Accordingly, the Board will address the 
merits of the claim.  

Factual Background

In June 1986, during active service, the veteran injured his right 
shoulder while wrestling.  He suffered right AC joint separation 
and underwent surgery.  Thereafter, a Medical Board restricted him 
to six months limited duty.  

In support of his March 2002 claim to increase the rating for his 
right shoulder disability, the veteran stated that he had 
difficulty raising his arm above shoulder level.  He also said 
that he experienced swelling in the AC joint and pain on even 
minimal exertion.  He claimed that any significant lifting was not 
possible and that, because of this, he could not hold a job as a 
machinist.

X-rays taken during VA examinations in 1987, 1991, and 1996 
confirmed a resection of the distal end of the right clavicle, but 
no arthritis was noted.

A June 2002 VA examination revealed that the right shoulder joint 
was normal in appearance with no heat, redness, swelling, effusion 
or drainage.  There was mild tenderness to palpitation.  There was 
no laxity.  There was reduced range of motion at the right 
shoulder joint together with severe pain.  Range of motion was as 
follows:
flexion was to 120 degrees with pain;
abduction was to 120 degrees with pain;
external rotation was to 20 degrees with pain;
internal rotation was to 90 degrees without pain.

Pain, fatigue, lack of endurance, and weakness all affected range 
of motion of the right shoulder.  The examiner found that pain 
caused the major functional impact.  X-rays were negative except 
for postoperative changes.  The examiner stated that the veteran 
would have trouble lifting objects weighing more than 25 pounds 
and would have marked difficulty raising his right arm above his 
shoulder or reaching behind himself.  His disability limited his 
ability to drive for periods longer than 30 minutes.  

Private medical records from Carolina Sports Medicine and Cape 
Fear Hospital reveal the veteran was involved in a motor vehicle 
accident in July 2000 and that he suffered injury to his 
nonservice-connected left shoulder.  He underwent surgery to 
repair the rotator cuff in the left shoulder.  In September 2000, 
Carolina Sports Medicine's records offer conflicting information 
as to whether he underwent an examination of his right or left 
shoulder.  The treating physician indicated the veteran was 
returning for follow-up of his right shoulder, but then concluded 
that the overall impression was left shoulder impingement with 
residual AC inflammation.  He had a left shoulder rotator cuff 
repaired with decompression and distal clavicle resection in April 
2001.  

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the extent 
the veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.71(a), limitation of motion of the arm is 
rated under Diagnostic Code 5201.  A rating of 40 percent is 
warranted when motion is limited to 25 degrees from the side of 
the body.  If motion is limited to midway between the side and the 
shoulder level, a rating of 30 percent is appropriate.  If motion 
is limited to shoulder level, a rating of 20 percent will be 
assigned.  

For comparison, the Rating Schedule also lists what VA considers 
to be "normal" range of motion in the shoulder in the various 
directions of forward elevation (flexion), abduction, external 
rotation, and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  
Plate I provides that normal forward elevation (flexion) and 
abduction are to 180 degrees and normal external and internal 
rotation are to 90 degrees.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of positive 
and negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("the VCAA simply restated what existed in section 5107 
regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The veteran is right handed and, thus, his right shoulder 
disability affects his major upper extremity.  However, he does 
not have any actual ankylosis or arthritis in this shoulder.  See, 
e.g., Lewis v. Derwinski, 3 Vet. App. 259, 260 (19992).  So the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5200, 
simply do not apply.

The 20 percent disability evaluation confirmed and continued by 
the July 2002 rating action, which is being appealed, was based on 
the veteran's range of motion for abduction and flexion to 120 
degrees.  This is consistent with the 20 percent disability 
evaluation currently assigned under Diagnostic Code 5201.  

To warrant a rating in excess of 20 percent under Diagnostic Code 
5201, there must be limitation of motion of forward elevation or 
abduction to 25 degrees from the side.  The clinical evidence does 
not show this degree of limitation of motion nor, despite the 
veteran's complaints, is there functional impairment equivalent to 
such limitation of motion even when considering his associated 
painful motion, etc.  So a disability evaluation in excess of 20 
percent is not warranted under this code, and, again, this is true 
even with consideration of the factors discussed in DeLuca.

The Board also has considered other potentially applicable 
diagnostic codes for evaluating the veteran's right shoulder 
disability.  But there is no other basis for assigning a rating 
greater than 20 percent.  Under Diagnostic Code 5203, which is 
based on impairment of the clavicle or scapula, the highest 
possible rating that he could receive is 20 percent for 
dislocation of the clavicle. 38 C.F.R. § 4.71(a), Diagnostic Code 
5203 (2003).  Further, he does not have impairment of the humerus 
to warrant application of Diagnostic Code 5202.


Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at issue 
under the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it.  The disability also has 
not caused marked interference with his employment, i.e., beyond 
that contemplated by his assigned rating, or otherwise rendered 
impractical the application of the regular schedular standards.  
Admittedly, his overall functional impairment may hamper his 
performance in some respects, but certainly not to the level that 
would require extra-schedular consideration since those provisions 
are reserved for very special cases of impairment that simply are 
not shown here.  Consequently, the Board does not have to remand 
this case to the RO for further consideration of this issue.  See 
Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See, too, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for an increased rating for the right shoulder 
disability is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



